Appeal by the defen*432dant from a judgment of the Supreme Court, Kings County (Beldock, J.), rendered October 24, 1994, convicting him of assault in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the trial court’s jury charge improperly limited the application of his justification defense to those circumstances in which the use of deadly force would be justified. This contention is unpreserved for appellate review, as the defendant neither requested such instruction at the charge conference nor objected on this ground to the charge as given (see, CPL 470.05 [2]; People v Buckley, 75 NY2d 843, 846-847; People v Samuels, 198 AD2d 384; People v Udzinski, 146 AD2d 245). In any event, this contention lacks merit. Under the circumstances presented herein, no reasonable view of the evidence, when viewed in the light most favorable to the defendant (see, People v Torre, 42 NY2d 1036, 1037), supports a finding that the defendant used merely ordinary physical force, as opposed to deadly physical force, in stabbing the complainant in the back (see, People v Samuels, supra). Copertino, J. P., Thompson, Santucci and Friedmann, JJ., concur.